DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-26 directed to an invention non-elected without traverse.  Accordingly, claims 19-26 have been cancelled.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of surface treatment of a metallic structure comprising defining a first surface morphology by a first treatment process wherein an impurity different from a first metallic material facilitates a formation of the first surface morphology by using a selective etchant to etch away at least some of the impurity to form an initial nanoscale structure prior to a second surface treatment process, wherein a second surface treatment process includes performing at least one cycle of depositing the first metallic material on the surface of the metallic structure and etching away at least some of the first metallic material from the metallic structure.  As stated in Applicant’s remarks submitted 1 March 2021 on pp. 7-8, Lu does not teach the instant invention.  Kang does not explicitly disclose any deposition of a first metallic material on a first surface morphology. Zhang (US 9518335 B2) discloses a method of making a porous metallic material (Zhang; claim 1) by providing an alloy system, subjecting the alloy system to surface mechanical attrition treatment, selectively etching away the more reactive first metal component (reading on the instantly claimed first surface treatment) and then electrochemically depositing electroactive material (step iv; reading on the first half of the instantly claimed second surface treatment).  However, Zhang does not explicitly disclose the second surface treatment including etching and Zhang teaches the porous material may be used as functional material of electrode, photonic material, filter, catalyst or structural material (col. 2, lines 16-18).  There is no motivation in the prior art to modify Zhang with another etching step in the second surface treatment nor to perform a depositing/etching cycle.  Zhang’789 (US 9840789 B2) discloses etching an alloy structure to create a porous structure by applying an alternating voltage profile (claims 1 and 5 of Zhang’789), however the voltage values applied are only for etching, not electrodepositing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794